United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2978
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Eleazar P. Meneses

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                             Submitted: April 12, 2016
                               Filed: July 14, 2016
                                  [Unpublished]
                                 ____________

Before GRUENDER and KELLY, Circuit Judges, and ERICKSEN,1 District
Judge.
                         ____________

PER CURIAM.




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, sitting by designation.
      Eleazar Meneses appeals the district court’s2 denial of his motion to reduce his
sentence pursuant to 18 U.S.C. § 3582(c)(2). The district court concluded that it
lacked authority to reduce his sentence because Meneses’s below-guidelines-range
sentence was not the result of a substantial-assistance motion by the Government.
We affirm.

       In 2013, Meneses pleaded guilty to conspiracy to distribute 50 grams or more
of methamphetamine, in violation of 21 U.S.C. § 846. Meneses previously had
cooperated with state prosecutors, but while serving his sentence for a prior state
conviction, federal prosecutors sought Meneses’s assistance in a drug-trafficking
investigation. Meneses requested an attorney and ultimately declined to assist the
federal prosecutors. As a result of Meneses’s failure to cooperate with federal law
enforcement, the Government chose not to submit a substantial-assistance motion at
Meneses’s sentencing hearing. The Presentence Investigation Report (“PSR”)
calculated an advisory guidelines range of 121 to 151 months. The district court
varied downward to 87 months’ imprisonment, citing prior cooperation with the
government and previous time served for a state conviction.

      After Meneses’s conviction, the Sentencing Commission amended the
Guidelines to reduce by two levels the base offense level assigned to each quantity
of methamphetamine. See USSG supp. to app. C., amend. 782 (effective Nov. 1,
2014). Meneses filed a motion, pursuant to 18 U.S.C. § 3582(c)(2), to reduce his
sentence from 87 months to 66 months. The district court denied the motion,
concluding that it lacked authority to reduce Meneses’s sentence because his sentence
was already below the amended guidelines range.




      2
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-
       Meneses argues that the district court erred by denying his motion because the
court misapplied the guidelines when it concluded that a sentence reduction was not
permitted under the statute. We review de novo the district court’s determination that
it lacked authority to reduce Meneses’s sentence. See United States v. Browne, 698
F.3d 1042, 1045 (8th Cir. 2012).

       Generally, “‘[a] judgment of conviction that includes [a sentence of
imprisonment] constitutes a final judgment’ and may not be modified by a district
court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824
(2010) (quoting 18 U.S.C. § 3582(b)) (second alteration in original). However,
§ 3582(c)(2) provides a limited exception to the general rule:

      [I]n the case of a defendant who has been sentenced to a term of
      imprisonment based on a sentencing range that has subsequently been
      lowered . . . , the court may reduce the term of imprisonment, after
      considering the factors set forth in section 3553(a) to the extent that they
      are applicable, if such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(2) (emphasis added). The question, then, is whether a reduction
is consistent with the Sentencing Commission’s policy statements. If not, the district
court is not authorized to reduce Meneses’s sentence. See Dillon, 560 U.S. at 827;
United States v. Starks, 551 F.3d 839, 842-43 (8th Cir. 2009).

       The policy statements applicable here are contained in USSG § 1B1.10. See
United States v. Higgins, 584 F.3d 770, 772 (8th Cir. 2009). Under § 1B1.10(b)(2),
a district court cannot reduce a defendant’s sentence to a term that is less than the
minimum of the amended guidelines range unless (1) the initial sentence imposed was
below the guidelines range applicable at the time of sentencing, and (2) the initial,
below-guidelines-range sentence was imposed “pursuant to a government motion to
reflect the defendant’s substantial assistance to authorities.” § 1B1.10(b)(2)(B).

                                          -3-
       Here, Meneses’s sentence of 87 months’ imprisonment is below his amended
guidelines range of 100 to 125 months, and Meneses concedes that the Government
did not submit a substantial-assistance motion during his sentencing. Thus, a
reduction here is inconsistent with § 1B1.10(b)(2) and therefore is unauthorized under
18 U.S.C. § 3582(c)(2). See United States v. Hogan, 722 F.3d 55, 62 (1st Cir. 2013)
(collecting cases); cf. United States v. Anderson, 686 F.3d 585, 589-91 (8th Cir. 2012)
(rejecting statutory and constitutional challenges to § 1B1.10(b)(2)(B)’s substantial-
assistance requirement).

       Meneses nonetheless argues that his cooperation with law enforcement
warrants a reduction here. Meneses notes that the Government agreed to a plea deal
that gave the district court the ability to impose a below-guidelines-range sentence
instead of seeking a mandatory-minimum sentence of 10 years.3 He claims that the
Government offered this favorable plea deal because of the substantial assistance that
he provided. According to Meneses, the plea deal thus amounted to a “de facto”
government motion to reduce his sentence based on his substantial assistance because
he could not have received his below-guidelines-range sentence but for the plea deal.
Meneses relies on Hartford Underwriters Insurance Company v. Union Planters
Bank to argue that enforcing the plain language of § 1B1.10(b)(2) would lead to an
absurd result because he cooperated with law enforcement and therefore should be
entitled to the same reduction as a defendant who received a substantial-assistance
motion from the Government. 530 U.S. 1, 6 (2000) (noting that courts must enforce


      3
        Specifically, the Government initially charged Meneses with conspiracy to
distribute 500 grams or more of a mixture or substance containing a detectable
amount of methamphetamine, which carried a mandatory-minimum sentence of 10
years’ imprisonment. See 21 U.S.C. §§ 841(b)(1)(A)(viii), 846. However, under the
plea agreement, Meneses pleaded guilty to conspiracy to distribute 50 grams or more
of a mixture or substance containing a detectable amount of methamphetamine, which
carried a mandatory-minimum sentence of 5 years’ imprisonment. See id.
§§ 841(b)(1)(B)(viii), 846.

                                         -4-
the plain language of statutes “where the disposition required by the text is not
absurd”).

       Meneses’s argument fails. The record contains no evidence that he provided
“substantial assistance” to the Government. Meneses cites to a statement made by the
district court at his initial sentencing hearing in which the court imposed a sentence
below the guidelines range because of Meneses’s “prior cooperation with the
government” and “the time that [he] ha[d] served as a result of the [state] conviction.”
Contrary to his claims, neither the Government nor the district court ever concluded
that his limited prior cooperation with state law enforcement amounted to “substantial
assistance.” Indeed, the Government requested a sentence within the guidelines
range. We thus reject Meneses’s argument that we should ignore § 1B1.10(b)(2)’s
government-motion requirement because his plea deal amounted to a “de facto”
motion from the Government acknowledging his substantial assistance to law
enforcement.

      For the foregoing reasons, we affirm.
                      ______________________________




                                          -5-